DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: X-RAY DETECTING PANEL COMPRSING A PHOTODIODE, A MAIN BIAS VOLTAGE SIGNAL LINE, AND AN AUXILIARY BIAS VOLTAGE SIGNAL LINE, X-RAY DETECTING DEVICE, AND MANUFACTURING METHOD THEREOF.

Claim Objections
Claims  23-25, 27, and 29-33 are objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The X-ray detecting panel of claim 20, further comprising:
a layer in which the main bias voltage signal line is located; (see rejection under 35 U.S.C. 112(b))
a first passivation layer covering the layer; and
a first via hole penetrating through the first passivation layer, (see rejection under 35 U.S.C. 112(b))
wherein the auxiliary bias voltage signal line is on a side of the first passivation layer distal to the main bias voltage signal line, and the auxiliary bias voltage signal line is electrically connected to the main bias voltage signal line through [[a]] the first via hole .
Appropriate correction is required.
Claims 24, 25, 27, and 29-33 are objected to because of the following informalities: 
Claim 24 should be amended as follows:
24. (Proposed Amendments) The X-ray detecting panel of claim 23, further comprising: 
a bonding pad on a side of the first passivation layer distal to the main bias voltage signal line, and 
a lead wire on a side of the first passivation layer distal to the bonding [[pad,]] pad; and 
a second via hole penetrating through at least the first passivation layer; (see rejection under 35 U.S.C. 112(b))
wherein the bonding pad is electrically connected to the lead wire through [[a]] the second via hole 
the auxiliary bias voltage signal line is in [[the]] a same layer as the bonding pad.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities: 
Claim 25 should be amended as follows:
 comprise a transparent electrode material.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Proposed Amendments) The X-ray detecting panel of claim 24, further comprising: 
a layer in which the photodiode is located on a cathode side of the photodiode; (see rejection under 35 U.S.C. 112(b)) 
a planarization layer covering [[a]] the layer in which the photodiode is located on [[a]] the cathode side of the photodiode;
a second passivation layer covering the planarization layer on a side of the planarization layer distal to the photodiode; and
a third via hole penetrating through the second passivation layer and the planarization layer, (see rejection under 35 U.S.C. 112(b))
wherein the main bias voltage signal line is on a side of the second passivation layer distal to the planarization layer, and is electrically connected to a cathode of the photodiode through [[a]] the third via hole .
Appropriate correction is required.
Claims 29-33 are objected to because of the following informalities:  
Claim 29 should be amended as follows:
further comprising:
a data line; (see rejection under 35 U.S.C. 112(b))
a gate line; and (see rejection under 35 U.S.C. 112(b))
a plurality of detection units, each detection unit of the plurality of detection units [[which]] comprises the photodiode and a switching transistor, 
a first electrode of the switching transistor is connected to [[the]] an anode of the photodiode, a second electrode of the switching transistor is connected to [[a]] the data line, a control electrode of the switching transistor is connected to [[a]] the gate line, and a cathode of the switching transistor is connected to the main bias voltage signal line.
Appropriate correction is required.
Claims 30-32 are objected to because of the following informalities:  
Claim 30 should be amended as follows:
30. (Proposed Amendments) The X-ray detecting panel of claim 29, further comprising:
a plurality of dataAppl. No.: Not Yet AssignedMail Stop PCT Page 6 of 11Attorney Docket: 36505U [[lines]] lines; and 
a plurality of gate lines, 
wherein the plurality of data lines lines 
[[the]] second electrodes of [[the]] switching transistors in the plurality of detection units in a same column are connected to a same data line, and 
plurality of detection units in a same row are connected to a same gate line.
Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  
Claim 31 should be amended as follows:
31. (Proposed Amendments) The X-ray detecting panel of claim 30, wherein the main bias voltage signal line comprises a metal material and covers the switching transistor.
Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  
Claim 32 should be amended as follows:
32. (Proposed Amendments) The X-ray detecting panel of claim 30, wherein [[the]] cathodes of [[the]] photodiodes in the plurality of detection units in a same column are electrically connected to a same main bias voltage signal line. (see rejection under 35 U.S.C. 112(b))
Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  
Claim 33 should be amended as follows:
33. (Proposed Amendments) The X-ray detecting panel of claim 29, further comprising:
a detection [[area]] area; and 
.
Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  
Claim 26 should be amended as follows:
26. (Proposed Amendments) The X-ray detecting panel of claim 20, further comprising: 
a plurality of main bias voltage signal [[lines]] lines; and
at least one auxiliary bias voltage signal line; 
wherein the at least one auxiliary bias voltage signal line is electrically connected to all of the plurality of main bias voltage signal lines.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
Claim 28 should be amended as follows:
28. (Proposed Amendments) The X-ray detecting panel of claim 20, further comprising:
a scintillation layer on a light incident surface .
Appropriate correction is required.
Claims 34 and 35 are objected to because of the following informalities:
Claim 34 should be amended as follows:
34. (Proposed Amendments) An X-ray detecting device, comprising: 
an [[the]] X-ray detecting panel of claim 20; 
voltage 
an auxiliary bias voltage signal source configured to supply an auxiliary bias voltage to the photodiode through the auxiliary bias voltage signal line.
Appropriate correction is required.
Claims 37 and 38 are  objected to because of the following informalities:
Claim 37 should be amended as follows:
37. (Proposed Amendments) The manufacturing method of claim 36, further comprising:
between the step of forming the pattern comprising the main bias voltage signal line on the side of the photodiode distal to the substrate and the step of forming the pattern comprising the auxiliary bias voltage signal line on the side of the pattern comprising the main bias voltage signal line distal to the photodiode, steps of: 
forming a first passivation 
forming a first via hole penetrating through the first passivation hole. (see rejection under 35 U.S.C. 112(b))
Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  
Claim 38 should be amended as follows:
38. (Proposed Amendments) The manufacturing method of claim 37, further comprising: 
forming a pattern comprising a lead wire prior to the step of forming the first passivation 
forming a second via hole after forming the first passivation 
forming a pattern comprising a bonding pad on a side of the first passivation hole, wherein the pattern comprising the auxiliary bias voltage signal line and the pattern comprising the bonding pad are formed by one patterning process. (see rejection under 35 U.S.C. 112(b))
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-35, 37, and 38 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a passive limitation “a layer” in line 2, which renders the claim indefinite.  It is unclear whether or not the X-ray detecting panel further comprises a layer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 23 recites a passive limitation “a first via hole” in line 6, which renders the claim indefinite.  It is unclear whether or not the X-ray detecting panel further comprises a first via hole.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 24 recites a passive limitation “a second via hole” in lines 5-6, which renders the claim indefinite.  It is unclear whether or not the X-ray detecting panel further comprises a second via hole.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 27 recites a passive limitation “a layer” in line 2, which renders the claim indefinite.  It is unclear whether or not the X-ray detecting panel further comprises a layer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 27 recites a passive limitation “a third via hole” in lines 7-8, which renders the claim indefinite.  It is unclear whether or not the X-ray detecting panel further comprises a third via hole.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 29 recites a limitation “the anode” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 29 recites a passive limitation “a data line” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  It is unclear further comprises a data line.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 29 recites a passive limitation “a gate line” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  It is unclear whether or not the X-ray detecting panel further comprises a gate line.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 30 recites a limitation “the plurality of data signals” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 30 recites a limitation “the plurality of gate signals” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 30 recites a limitation “the second electrodes” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 30 recites a limitation “the switching transistors” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 30 recites a limitation “the control electrodes” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 32 recites a limitation “the cathodes” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 32 recites a limitation “the photodiodes” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 26 recites a limitation “at least one auxiliary bias voltage signal line” in 2, which renders the claim indefinite.  It is unclear whether the at least one auxiliary bias voltage signal line 
Claim 26 recites a limitation “the plurality of main bias voltage signal lines” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Furthermore, it is unclear whether or not the X-ray detecting panel further comprises a plurality of main bias voltage signal lines.  Applicant might consider claiming at least one photodiode, at least one main bias voltage signal line, and at least one auxiliary bias voltage signal line in claim 20.  Then applicant can claim wherein the at least one main bias voltage signal line comprises a plurality of main bias voltage signal lines.
With respect to claim 28, the recitation “the X-ray detecting panel” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim 34 recites a limitation “the plurality of main bias voltage signal line” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 37 recites a limitation “the first via” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 38 recites a limitation “the second via” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 fails to set forth a further structural limitation (i.e., a main bias voltage and an auxiliary bias voltage are not considered to be structural limitations).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22 and 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (U. S. Patent No. 8,742,316 B2).
With respect to claim 20, Kim et al. disclosed an X-ray detecting panel that comprises:
a photodiode (APD); 
a main bias voltage signal line (connecting to a bias circuit) configured such that a main bias voltage is provided to the photodiode through the main bias voltage signal line; and 
an auxiliary bias voltage signal line (connecting to an overdrive voltage (Vod) and an integrated coupling capacitor (Cc)) configured such that an auxiliary bias voltage is provided to the photodiode through the auxiliary bias voltage signal line; wherein the auxiliary bias voltage signal line is electrically connected to the main bias voltage signal line.
Note: The main bias voltage and the auxiliary bias voltage are not considered to be structural limitations because a circuit energized at a first voltage is considered to be the same with the circuit energized at a second voltage.
With respect to claim 21, Kim et al. disclosed the X-ray detecting panel of claim 20.  Since claim 21 fails to set forth an additional structural limitation, claim 21 is rejected with claim 20.
With respect to claim 22, Kim et al. disclosed the X-ray detecting panel of claim 20, wherein an extending direction of the auxiliary bias voltage signal line is perpendicular to an extending direction of the main bias voltage signal line (FIGS. 2 and 7).

et al. disclosed an X-ray detecting device that comprises: 
an X-ray detecting panel of claim 20; 
a main bias voltage signal source (110, 210, 310, and 410) configured to supply a main bias voltage to the Appl. No.: Not Yet AssignedMail Stop PCT Page 7 of 11Attorney Docket: 36505Uphotodiode through the main bias voltage signal line; and 
an auxiliary bias voltage signal source (an overdrive voltage (Vod)) configured to supply an auxiliary bias voltage to the photodiode through the auxiliary bias voltage signal line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U. S. Patent No. 8,742,316 B2) as applied to claim 20 above, and further in view of Petrick et al. (U. S. Patent No. 5,920,070 A).
With respect to claim 28, Kim et al. disclosed the X-ray detecting panel of claim 20.  However, Kim et al. failed to disclose that the X-ray detecting penal further comprises:

Petrick et al. disclosed an X-ray detecting panel that comprises:
a scintillation layer (35) on a light incident surface and capable of converting X-rays into visible light; and
a photodiode (36) (column 7, lines 19-24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a scintillation layer on a light incident surface and capable of converting X-rays into visible light, since a user would be motivated to detect an intensity of X-rays by a conventional indirect-conversion detection technique in which an efficiency of detection is optimized by matching visible light to a photodiode.

Allowable Subject Matter
Claim 36 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 36, the prior art disclosed a manufacturing method of an X-ray detecting panel that comprises:
providing a substrate; and
forming a photodiode on the substrate. 
However, the prior art failed to disclose or fairly suggested that the manufacturing method of an X-ray detecting panel further comprises:

forming a pattern comprising an auxiliary bias voltage signal line on a side of the pattern comprising the main bias voltage signal line distal to the photodiode, the auxiliary bias voltage signal line being electrically connected to the main bias voltage signal line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ishino (U. S. Patent No. 10,096,642 B2) disclosed a photoelectric conversion device, a method of manufacturing a photoelectric conversion device, and an X-ray image detector.
Lee et al. (U. S. Patent No. 10,054,695 B2) disclosed a radiation imaging detector with a proportional charge gain during a readout.
Zhang et al. (U. S. Patent No. 8,785,867 B2) disclosed a radiation detector, an imaging device, an electrode structure thereof, and a method for acquiring an image.
Kim et al. (U. S. Patent No. 8,742,316 B2) disclosed a photodetector having a coupling capacitor.
Blevis et al
Blevis (U. S. Patent No. 7,453,068 B2) disclosed a method and an apparatus of detecting ionizing radiation.
Watanabe et al. (U. S. Patent No. 7,435,968 B2) disclosed a radiation detecting apparatus, a radiation imaging apparatus, and a radiation imaging system.
Miyaguchi (U. S. Patent No. 7,091,465 B2) disclosed an imaging system comprising an image sensor including a voltage-maintaining capacitor and an AC-signal blocking resistor.
Endo (U. S. Patent No. 7,042,980 B2) disclosed a radiographic apparatus.
Lingren (U. S. Patent No. 6,002,134 A) disclosed a cross-strip semiconductor detector with a cord-wood construction.
Petrick et al. (U. S. Patent No. 5,920,070 A) disclosed a solid-state X-ray detector with an adjustable bias.
Apotovsky et al. (U. S. Patent No. 5,677,539 A) disclosed a semiconductor radiation detector with an enhanced charge collection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884